DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/09/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Impidjati et al. (US 20160047678; “Impi”) teaches Mounting device (6; Figures 1-16) for holding a sensor (2; Figures 1-16; [0031-0032]) in an operating position (when the fastening flange 4 of the sensor housing 2 is locked within/inside the fastening base 6; Figures 1-16; [0031-0032]), comprising: - a base body (6; Figures 1 -16; [0031 -0032 and 0040]) which has a first through-hole (7; Figures 4 and 9-10) and can be fastened to a holder ([0036]), - at least one holding element (10; Figures 1-16), which has a second through-hole (8; Figures 1-16; [0050]) and is movably arranged ([0031]) in the base body (6; Figures 1-16; [0031-0032 and 0040]) in such a way that the holding element (10; Figures 1 -16) can be displaced between a first and second position (first position of slider 10 is demonstrated in Figures 9-10 and the second position is demonstrated of slider 10 is demonstrated in Figures  the fastening flange 4 of the sensor housing 2 is locked within/inside the fastening base 6 through the use of the slider 10; Figures 1 -16; [0031 -0032, 0042]), the first and second through-hole (7 and 8; Figures 1-16; [0050]) being non-aligned with one another (Figures 9-10 demonstrate hole 7 and hole 8 not being aligned with each other; [0050]) in the first position (first position of slider 10 is demonstrated in Figures 9-10), in the second position (demonstrated in Figures 11-12) the first and second through- holes (7 and 8; Figures 1 -16; [0052]) are aligned with each other (Figures 11-12 demonstrate holes 7 and 8 being aligned with one another; [0052]), the sensor (2) is rotatable about a sensor center axis ([0033]) and when the sensor (2) is rotated ([0033]).
Wekluk (US 20050204833) teaches an adjusting element (60; Figure 1; [0010]) being directed radially inwards (See Figure 1) in engagement with an outer surface of the sensor (the threads 72 of the sensor 70 engage with the threads 60; Figure 1 [0010]) in such a way that the sensor is rotatable about a sensor center axis (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of mounting plate 43[0010]) and when the sensor is rotated (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of mounting plate 43; [0010]), the adjustment member (60) causes the sensor (70) to move along the sensor center axis (when the sensor 70 is rotated within the mounting plate 43, the sensor 70 will move long the center axis of the sensor 70; See Figure 1; [0010]).

However, if the configuration of the external threads and internal threads of Wekluk are implemented in the fastening flange 4 of Impi, the sensor would not be able to be rotated such that the sensor is moved along to the sensor center axis due to the presence of the radially projecting peripheral projection 32 and fastening groove 34.
In claim 1, the specific limitations of “in the holding position the holding element presses the sensor provided in the first and second through-holes against the base body”, “characterized in that an adjusting element being directed radially inwards is provided on the second through-hole”, and “the holding member is in an adjustment position located between the second position and the holding position’’ in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-8 and 10 are also allowed for depending on claim 1.
Regarding claim 9, Impi teaches a method for mounting a sensor (2; Figures 1-16; [0031-0032]) and a mounting device (6; Figures 1-16), comprising the steps of: -moving a holding element (10; Figures 1-16) to a second position (the second position is demonstrated of slider 10 is demonstrated in Figures 11-12),- inserting the sensor (Sensor 2 is inserted within element 6; Figures 1 -16; [0031 -0032]) into the mounting device (6; Figures 1-16) through first and second through-holes (7 and 8; Figures 1-16; [0050]), and - moving the holding element (10) into a holding position (the holding position of slider 10 is demonstrated in Figures 1-2 where the fastening flange 4 
Wekluk teaches adjusting the sensor (when the sensor 70 is rotated within the mounting plate 43, the sensor 70 will move long the center axis of the sensor 70; See Figure 1; [0010]) in an operating position (when the sensor 70 is placed with the plate 43), - an adjustment position (when the sensor 70 is screwed within the plate 43) so that an adjustment element (60; Figure 1; [0010]) is in engagement with an outer surface of the sensor (the threads 72 of the sensor 70 engage with the threads 60; Figure 1; [0010]), - rotating the sensor (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of mounting plate 43; [0010]) about a sensor center axis (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of mounting plate 43; [0010]) to fine-tune the sensor (70) in the operating position (when the sensor 70 is placed with the plate 43).
However, if the configuration of the external threads and internal threads of Wekluk are implemented in the fastening flange 4 of Impi, the sensor would not be able to be rotated such that the sensor is moved along to the sensor center axis due to the presence of the radially projecting peripheral projection 32 and fastening groove 34.
In claim 9, the specific limitations of "so that the holding element presses the sensor against a base body" and “moving the holding element to an adjustment position so that an adjustment element is in engagement with an outer surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856